                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RICHARD L. MONROE,

                            Plaintiff,

              v.                                         Case No. 20-CV-1325

CITY OF MILWAUKEE TAX SERVICE and
WISCONSIN UNEMPLOYMENT DIVISION,

                            Defendants.


          RECOMMENDATION THAT ACTION BE DISMISSED


       Pursuant to the standing order of the Chief Judge, all parties must complete and

return the “Consent to Proceed Before a Magistrate Judge” form within 21 days of

receiving it. As stated by the Chief Judge in her standing order, “While the decision to

consent or not to consent to the exercise of jurisdiction by the magistrate judge is entirely

voluntary, the duty to respond to this order is mandatory.”

       The court received a signed form from the plaintiff on August 31, 2020, but the

plaintiff had not checked either box to indicate whether he consented to proceed before

a magistrate judge. (ECF No. 3.) The same day a deputy clerk mailed the plaintiff a letter

requesting that he resubmit the form and indicate whether he consented to proceed




          Case 2:20-cv-01325-JPS Filed 11/02/20 Page 1 of 2 Document 5
before a magistrate judge. The plaintiff has failed to timely resubmit the form. Therefore,

on October 1, 2020, the court ordered the plaintiff to resubmit the completed “Consent to

Proceed Before a Magistrate Judge” form within 21 days. The court explicitly warned, “If

the plaintiff fails to return the completed form within 21 days of the date of this order,

the court will recommend that this action be dismissed for failure to prosecute. See Civ.

L.R. 41(c) (E.D. Wis.). If the plaintiff no longer wishes to pursue this action, the plaintiff

must promptly notify the court.” (ECF No. 4 (emphasis in original).)

       The court has heard nothing further from the plaintiff. Therefore, in accordance

with Civil Local Rule 41(c), the court now RECOMMENDS that the plaintiff’s complaint

and this action be dismissed for failure to prosecute.

       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ. P.

72(b)(2) whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation. Failure to file a timely

objection with the district court shall result in a waiver of your right to appeal.

       Dated at Milwaukee, Wisconsin this 2nd day of November, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                        2
          Case 2:20-cv-01325-JPS Filed 11/02/20 Page 2 of 2 Document 5
